— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 19, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding that claimant was ineligible to receive benefits effective November 11, 1974 because she was not available for employment. The board found that claimant was not actively seeking employment and, therefore, not entitled to benefits. Whether claimant made a sincere effort to find employment was a question of fact for the board to determine (Matter of Forsyth [Catherwood], 31 AD2d 707). Since the board’s determination is supported by substantial evidence, we should not disturb it Matter of Rubinstein [Catherwood], 33 AD2d 950). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.